Case 2:19-cv-02407-CMR Document 185 Filed 11/02/20 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 

MDL No. 2724
IN RE: GENERIC PHARMACEUTICALS 16-MD-2724

PRICING ANTITRUST LITIGATION
HON. CYNTHIA M. RUFE

 

THIS DOCUMENT RELATES TO:

State of Connecticut, et al., v. Teva Pharmaceuticals| No. 19-CV-2407
USA, Inc., et al.

 

 

DEFENDANT KONSTANTIN OSTAFICIUK’S
MOTION TO DISMISS PLAINTIFFS’? AMENDED COMPLAINT

Defendant Konstantin Ostaficiuk, by and through his undersigned counsel, Schertler
Onorato Mead & Sears, hereby moves this Court for the entry of an order dismissing all claims
against him in Plaintiffs’ Amended Complaint (Dkt. No. 106, Counts 30 and 35) pursuant to
Federal Rule of Civil Procedure 12(b)(6). The grounds for this Motion are set forth more fully in
the accompanying Memorandum of Law, as well as the three memoranda of law filed by

Defendants on the grounds that (1) the Plaintiff States lack standing to bring their federal law

PUBLIC VERSION — FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
Case 2:19-cv-02407-CMR Document 185 Filed 11/02/20 Page 2 of 2

claims, (2) the state law claims fail for a variety of reasons, and (3) the Plaintiff States have
engaged in impermissible claim splitting.

November 2, 2020 Respectfully submitted,

/s/ David Schertler
David Schertler
Lisa Manning
SCHERTLER ONORATO MEAD & SEARS
901 New York Avenue, N.W., Suite 500 West
Washington, DC 20001
dschertler@schertlerlaw.com
lmanning @schertlerlaw.com

 

 

Counsel for Konstantin Ostaficiuk

PUBLIC VERSION — FILED WITH REDACTIONS
REDACTED PURSUANT TO MDL 2724 PROTECTIVE ORDER
